DETAILED ACTION
This Office action is in response to the amendment and remarks filed on April 20th, 2022.  Claims 16-27 are pending, with claims 22-27 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a lesion area position detection unit configured to detect a position of a lesion area of a patient’, ‘a treatment plan device configured to virtually divide, in a depth direction, the lesion area into a plurality of layers’, and ‘an irradiation unit configured to irradiate, with a charged particle beam, an irradiation target in the lesion area’ in claims 22-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0238795 (Bert et al.) in view of US 2009/0163799 (Erbel et al.).
Regarding claim 16, Bert et al. discloses a charged particle beam treatment apparatus comprising: an irradiation unit that comprises a scanning electromagnet, the irradiation unit is configured to irradiate a patient with a charged particle beam (fig. 4 & 7, elements 52 & 54); a lesion area position detection unit that comprises a CT scanner or an imaging device, the lesion area position detection unit is configured to detect a position of a lesion area of the patient (fig. 4 & 7, element 58); and a control unit that is configured to: control, based on the position of the lesion area detected by the lesion area position detection unit, the irradiation unit, adjust, so as to track variations in the position of the lesion area in a plane direction orthogonal to an irradiation axis of the charged particle beam, an irradiation position of the charged particle beam in the plane direction (fig. 4 & 7, element 70, wherein ‘lateral active motion compensations (1- or 2-dimensional) is performed without longitudinal active motion compensation.’ P 145)
Bert et al. does not disclose the control unit being configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam.
Erbel et al. discloses a charged particle beam treatment apparatus with a control unit configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 33, where it is understood that the irradiation beam is resumed when within window).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Bert et al. to include the gating of Erbel et al. to eliminate error in irradiation location caused by target motion in the depth direction, as discussed in Erbel et al. (‘For extracranial radiosurgery the motion of a body, such as e.g. the respiratory motion, has to be considered, since this motion may cause a tumor to shift its position by more than 1 cm.’ P 32).
Regarding claim 18, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to: detect a body surface motion of the patient, and detect the position of the lesion area by estimating the position of the lesion area from the body surface motion (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 19, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to estimate and measure the lesion area (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 20, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to: estimate the lesion area before the irradiation of the charged particle beam (‘Block 1: A time-resolved tomography scan (a so-called 4D diagnostic scan such as, for example, a 4D CT scan) is performed, or time-resolved tomography data is calculated based on a 3DCT scan and patient-specific or population motion data.’ P 91), and measure the lesion area during the irradiation of the charged particle beam (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 21, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit includes the imaging device, the imaging device images a body surface of the patient (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30.’ P 73).
Regarding claim 22, Bert et al. discloses a charged particle beam treatment apparatus comprising: a lesion area position detection unit configured to detect a position of a lesion area of the patient (fig. 4 & 7, element 58); a treatment plan device configured to virtually divide, in a depth direction, the lesion area into a plurality of layers (‘The target volume is divided into a plurality of iso-energy layers, here 318-324, which are scanned successively.’ P 73); an irradiation unit configured to irradiate a patient with a charged particle beam (fig. 4 & 7, elements 52 & 54); and a control unit comprised of non-transitory computer-readable recording medium, wherein the non-transitory computer-readable recording medium is configured to: control, based on the position of the lesion area detected by the lesion area position detection unit, the irradiation unit, adjust, so as to track variations in the position of the lesion area in a plane direction orthogonal to an irradiation axis of the charged particle beam, an irradiation position of the charged particle beam in the plane direction (fig. 4 & 7, element 70, wherein ‘lateral active motion compensations (1- or 2-dimensional) is performed without longitudinal active motion compensation.’ P 145), and switch, after the charged particle beam irradiates one of the layers, the irradiation target from the one of the layers to a subsequent one of the layers (‘wherein the irradiation of the next iso-energy layer is started after a beam pause between the irradiation of two iso-energy layers’ claim 55).
Bert et al. does not disclose the control unit being configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam.
Erbel et al. discloses a charged particle beam treatment apparatus with a control unit configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 33, where it is understood that the irradiation beam is resumed when within window).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Bert et al. to include the gating of Erbel et al. to eliminate error in irradiation location caused by target motion in the depth direction, as discussed in Erbel et al. (‘For extracranial radiosurgery the motion of a body, such as e.g. the respiratory motion, has to be considered, since this motion may cause a tumor to shift its position by more than 1 cm.’ P 32).
Regarding claim 24, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 22, wherein the lesion area position detection unit is configured to: detect a body surface motion of the patient, and detect the position of the lesion area by estimating the position of the lesion area from the body surface motion (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 25, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 22, wherein the lesion area position detection unit is configured to estimate and measure the lesion area (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 26, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 22, wherein the lesion area position detection unit is configured to: estimate the lesion area before the irradiation of the charged particle beam (‘Block 1: A time-resolved tomography scan (a so-called 4D diagnostic scan such as, for example, a 4D CT scan) is performed, or time-resolved tomography data is calculated based on a 3DCT scan and patient-specific or population motion data.’ P 91), and measure the lesion area during the irradiation of the charged particle beam (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 27, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 22, wherein the lesion area position detection unit comprises an imaging device, the imaging device images a body surface of the patient (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30.’ P 73).
Claims 17 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. in view of Erbel et al. as applied to claim 16 above, and further in view of US 2007/0295910 (Harada).
Regarding claims 17 & 23, Harada discloses a charged particle beam treatment apparatus with a lesion area position detection unit comprises a CT scanner which acquires a CT image of the lesion area (fig. 16 & 17, elements 731,732, 741, and 742).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the CT scanner of Harada for the camera of Bert so that the tumor position could be measured directly, reducing errors.
Response to Arguments
Applicant argues that Erbel et al. does not disclose stopping, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resuming, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam.
With regards to the first of these limitations, Erbel explicitly discloses that it does do this, as moving outside a window is simply another verbiage for a deviation becoming greater than a threshold.  Therefore Erbel explicitly discloses stopping, in a case where the deviation is greater than a threshold (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 33).
Erbel does not explicitly disclose resuming in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam.  However, the fact that it is switched off ‘each time’ the beam leaves the window and simple logic (the irradiation dose cannot be completed if it never resumes) show that it must resume for Erbel et al. to function.
Applicant attacks this line of reasoning by saying that something that must occur is not necessarily known and therefore not inherent.  Examiner sees no way it could be known in this instance, as we are talking about the very predictable result of switching something on and off.  The cited case law results from a situation in which the fact that a frequency in within the claimed bounds is a necessary result, but this may not be known to a person having ordinary skill in the art.  It would quite clearly be known to a person having ordinary skill in the art that if a treatment is stopped before the full dose is given that the treatment must resume for the dose to be completed.
Nevertheless, examiner will admit to using the term ‘inherent’ a little too loosely in her response to arguments.  What examiner was trying to convey was that the limitation is implicitly disclosed.  Erbel et al. may not explicitly disclose resuming the irradiation, but it does disclose giving a treatment, which implies that a full dose was given, and that cannot occur without resuming the irradiation.  Furthermore, if the resumption occurred at a time when the deviation where greater than a threshold, this would negate the entire purpose of switching it off, which is to not irradiate areas outside the target.  Accordingly, Erbel would not function as intended.  Therefore, though it may not be not strictly ‘inherent’ that the resumption occurs in a case where the deviation is equal to or smaller than the threshold, it is implicitly disclosed.
Finally, even if, as applicant contends, Erbel did not implicitly contain the resumption limitation, it would be so glaringly obvious that the rejection on the 103 grounds is clearly called for.
Applicant argues that Bert neither discloses not suggests the following limitation;
wherein the lesion area is virtually divided into a plurality of layers in the depth direction, and after one of the layers is completely irradiated with the charged particle beam, a subsequent layer adjacent to the one layer is irradiated with the charged particle beam, and the control unit performs the process at a timing at which a layer serving as an irradiation target is switched.
The quoted limitation contains language that does not appear in the filed set of claims.  In particular, the filed claims do not include the limitation ‘and the control unit performs the process at a timing at which a layer serving as an irradiation target is switched.’  With regards to the rest of it, these portions are present in Bert, as shown in the rejection above.  Applicant raises no specific arguments showing that these features are not present, and the arguments ostensibly directed at this limitation discuss Bert’s disclosure with regards to gating and motion compensation, which have no relevance to the allegedly missing limitations regarding virtual division and layer-based irradiation path.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881